Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 5-10 are pending. Claims 2-4 are cancelled. Claims 1, 5, and 8 are amended. 

Response to Arguments
Applicant’s arguments, filed 09/12/2022, with respect to the 112b rejection have been considered and are persuasive. Applicant has amended the claims to recite processors instead of processing modules.
Furthermore, the data processing modules (claim 1) and memory modules (claims 1 and 5) are now recited as being coupled to one or more processors and therefore recite structure/hardware and are no longer being interpreted under 112f.
Applicant’s arguments, filed 09/12/2022, with respect to the 101 rejection have been considered but are not persuasive.
Applicant argues, on page that the human mind could not process data pertaining to traffic, route quality, route contingency, traffic volume, diversions, blockades, etc. In most situations, such information would be impossible, but at least infeasible, for a human to obtain and then process. Applicant further argues that the applicant’s system is significantly more complex, powerful, knowledgeable and capable than a human’s mind and that Indeed, the Applicant, Delhivery, is a publicly traded company that has almost accrued $1 billion in US revenue in 2022. Such worldwide logistical phenomena cannot be performed by individuals in offices with pens and pads of paper.
Examiner respectfully disagrees. The claim limitations do not discuss the amount of data or information that a human would be unable to obtain and process. Rather, the claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to fundamental economic concepts or managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as a supply chain manager selecting the best fulfillment facility to fulfill orders. 
With respect to the arguments about processing data, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). (See MPEP 2106.05(f) Mere instruction to apply an exception). Furthermore, the revenue or success of the applicant is not a test for eligibility. Rather, the additional elements should integrate the judicial exception into a practical. Therefore, the claims are still considered ineligible.
Applicant’s arguments, filed 09/12/2022, with respect to the 103 rejection have been considered but are now moot in light of the updated rejection. Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman (US2020/0160264A1) and in further view of Susser (US2019/0147522A1) and in further view of Dhesi (US2021/0019694A1).

Claim Objections
Claim 1 (and 5-7 by dependency) objected to because of the following informalities: the second to last limitation of claim recites “...from the shorlist of probable origin entities” instead of shortlist of probably origin entities. This appears to be a typographical error.  Appropriate correction is required.
For Examination purposes Examiner will interpret this as ‘shortlist’.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 5-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claim 1 is directed to a system with multiple components, and therefore is a machine.
Claims 8 is directed to a series of steps, and therefore is a process.
Independent Claims
Step 2A Prong One
The limitation of Claim 1 recites:
store at least one of: 
origin address data corresponding to addresses of a plurality of origin entities; 
destination address data corresponding to address of at least one destination entity; and 
mapping data corresponding to mapping between the destination address data and the origin address data; 
...
derive historical data and route data for deliveries, wherein the historical data reflects characteristics about prior deliveries from origin addresses to destination addresses, and route data reflects traveling route characteristics from the origin addresses to the destination addresses; 
assign values to the historical data's and route data's characteristics, wherein the assigned values reflect weightage pertaining to an ease of delivering an item from the origin addresses to the destination addresses, respectively, in which the assigned values to the historical and route datas' characteristics are included in the mapping data, and multiple mappings between the respective origin addresses and destination addresses are included in the mapping data; 
receiving an order to deliver the one or more items to the destination entity;
identifying a sub-locality associated with a destination address for a first destination entity;
creating a shortlist of probable origin entities based on the identified sub-locality for the first destination entity; and
select, ..., an origin address data corresponding to an address of an origin entity from the shortlist of probably origin entities, 
wherein the origin address data is selected based on the mapping data indicating a highest assigned value of the historical data characteristics and the route data characteristics associated with at least the selected origin address data. 2Appln. No.: 16/872,539 the route data characteristics associated with at least the selected origin address data. 

The limitations of Claim 8 recites:
A method, ..., of selecting an origin entity from which to deliver one or more items to a destination entity from a plurality of origin entities, the method comprising: 
responsive to receiving an order to deliver the one or more items to the destination entity, shortlisting a list of probable origin entities from the plurality of origin entities based on a distance between the probable origin entities and the destination entity; 
assigning values to characteristics included in mapping data between the probable origin entities and the destination entity, wherein the assigned values reflect weightage pertaining to an ease of delivering an item from each of the probable origin entities's addresses to the destination entity's address, in which the assigned values to the characteristics are included in the mapping data, and multiple mappings between the respective probable origin entities' addresses and the destination entity's address are included in the mapping data,3Appln. No.: 16/872,539 characteristics are included in the mapping data, and multiple mappings between the respective probable origin entities’ addresses and the destination entity’s address are included in the mapping data 
comparing the mapping data between the destination address of the destination entity and the origin addresses of the probable origin entities; and 

comparing the mapping data between a-the destination address 
selecting at least one origin entity from the list of probable origin entities, in which the selection is based on a highest assigned value of the characteristics between the at least one origin entity to the destination entity.  

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to fundamental economic concepts or managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as a supply chain manager selecting the best fulfillment facility to fulfill orders. Additionally, the limitations of selecting the origin based on mapping with the highest value is considered analogous to Mental Processes (observation, evaluation, judgement). The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.

Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Claim 1
A system comprising: one or more processors; one or more data storage modules, operatively coupled to the one or more processors, wherein the one or more data storage modules are configured to store at least one of ...
at least one memory module operatively coupled to the one or more processors, wherein the at least one memory module stores instructions which, when executed by the one or more processors, causes the one or more processors to ...
Claim 8
A computing device
These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). Therefore, the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and field of use and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Dependent Claims
Step 2A Prong One
Dependent claims 5-7 and 9-10 further recite the same abstract ideas recited in Claim 1. The following limitations further limit the abstract idea as explained above:
Claim 5: update the mapping data based on at least one of the historical data and the route data.  
Claim 6: wherein the route data comprises at least one of distance data, traffic data, route quality data or route contingency data.  
Claim 7:  wherein the mapping data is updated periodically, randomly or on-need basis.  
Claim 9: wherein the route quality data includes a quality of roads between the origin addresses to the destination addresses and weather permissibility.
Claim 10: wherein the route contingency data includes diversions or blockades between the origin addresses to the destination addresses.

As explained above, the claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to fundamental economic concepts or managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as a supply chain manager selecting the best fulfillment facility to fulfill orders. Additionally, the limitations of selecting the origin based on mapping with the highest value is considered analogous to Mental Processes (observation, evaluation, judgement). 
There are no further additional elements recited in dependent claims (apart from those already recited and analyzed above in the independent claims) that change the character of the limitations. Therefore, the claims are directed to ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman (US2020/0160264A1) and in further view of Susser (US2019/0147522A1) and in further view of Dhesi (US2021/0019694A1)

Claim 1: Silverman teaches A system (Silverman, Par. 0024, Fig. 1) comprising: 
one or more processing modules (Silverman, Par. 0183-0184); 
one or more data storage modules, operatively coupled to the one or more processing modules, wherein the one or more data storage modules are configured to store at least one of (Silverman, Par. 0183-0184): 

Silverman, in Par. 0024 and Fig. 1 and Par. 0183-0184, teaches a computer system implemented on a server. The computer includes processors and a memory for storing information.

an origin address data corresponding to addresses of a plurality of origin entities; (Silverman, Par. 0034)

Silverman, in Par. 0034, teaches a supplier profile store in which there is a record for each supplier (i.e. plurality of origin entities). The supplier record includes a supplier location.

destination address data corresponding to address of at least one destination entity (Silverman, Par. 0035); and 

Silverman, in Par. 0035, teaches a delivery location based on the requester information and requester device.

mapping data corresponding to mapping between the destination address data and the origin address data (Silverman, Par. 0051); 

Silverman, in Par. 0051, teaches a delivery location based on the requester information and requester device.

at least one memory module operatively coupled to the one or more processing modules, wherein the at least one memory module stores instructions which, when executed by the one or more processing modules, causes the one or more processing modules to, 
derive historical data and route data for deliveries, wherein the historical data reflects characteristics about prior deliveries from origin addresses to destination addresses, and route data reflects traveling route characteristics from the origin addresses to the destination addresses; (Silverman, par. 0037 and 0051; Par. 0053 and 0056-0057)

Silverman, in Par. 0037, teaches a delivery time information which is determined from monitoring order requests provided to the supplier in preceding time intervals that use historical information for the supplier. Additionally, Silverman, in Par. 0051, teaches that delivery data includes the amount of time/effort deliverers have previous expended in walking from a supplier location to a deliverer location. (i.e. historical data about prior data deliveries).
 Silverman, in par. 0053, teaches that the ECD identifies walking routes which encounter elevational changes such as hills or steps. Silverman, in par. 0056-0057, teaches contextual information such as weather, traffic, environmental conditions, parking conditions, site barriers, etc based on past deliveries and historical information. (i.e. route characteristics)

assign values to the historical data's and route data's characteristics, wherein the assigned values reflect weightage pertaining to an ease of delivering an item from the origin addresses to the destination addresses, respectively, in which the assigned values to the historical and route datas' characteristics are included in the mapping data, (Silverman, Par. 0050, 0055-0056, and 0059) and multiple mappings between the respective origin addresses and destination addresses are included in the mapping data; (Silverman, Par. 0053: possible walking routes)


Silverman, in Par. 0050, teaches that the ECD component utilizes information to minimize the amount of time or effort expended in delivery. (i.e. ease of delivering an item). 
Silverman, in Par. 0055-0056, teaches that the ECD component uses ruled based logic to determine values for ECB parameters using averages or weighted averages. ECB parameters are based on the historical data and route characteristics. 
Silverman, in par. 0059, teaches values correspond to ranges of time for the deliverer to traverse the route.

receiving an order to deliver the one or more items to the destination entity; (Silverman, Par. Par. 0036)

	Silverman, in Par. 0036, teaches a delivery order that is based at least in part on a distance or time of travel from a location of the supplier to the site of the requester. (i.e. receiving and order to deliver the item to the destination)

select, from the one or more data storage modules, a deliverer or a particular type of transport 
(Silverman, Par. 0143-0146)

	Silverman, in par. 0143-0146, teaches that a delivery service request is matched to a deliverer and that a deliverer or type of transport can be selected based on the ECD determining values for ease of delivery.
While Silverman teaches a plurality of supplier locations, it does not explicitly teach but Susser teaches:
select, from the one or more data storage modules, an origin address data corresponding to an address of an origin entity (Susser, Par. 0037 and 0047)

	Susser, in Par. 0037 and 0047, teaches selecting a fulfillment center from a plurality of fulfillment centers based on various criteria. (origin address data corresponding to an address of an origin entity)
	 Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of selecting a fulfillment center of Susser for the selecting of a driver or transport based on ECD values of ease of delivery of Silverman. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	The combination does not explicitly teach but Dhesi teaches:
identifying a sub-locality associated with a destination address for a first destination entity; (Dhesi, Par. 0057)

Dhesi, in Par. 0057 teaches The proximity between merchants and the client may be determined by the fulfillment engine 20 based on , for example , a shared location ( such as a city , neighborhood , zip code , campus , and / or geographic area ) , a calculated or estimated relative travel distance between the two ( in meters or kilometers ) , a calculated or estimated relative travel time between the two , one or more physical distance thresholds, or any other appropriate measurement.

creating a shortlist of probable origin entities based on the identified sub-locality for the first destination entity; (Dhesi, Par. 0056-0057)
and selecting an origin entity from the shortlist (Dhesi, Par. 0056-0057)

	Dhesi, in par. 0056, teaches In an embodiment where the service provider is a catering service provider and the client has requested the delivery of one or more meals, the fulfillment server 20 may focus solely on merchants proximate to the client to ensure that the meal is prepared and delivered in a relatively quick timeframe required by the meal, filtering out, discarding, and/or otherwise disfavoring merchants (i.e. shortlist) from fulfillment of an order where they are at a location deemed to be too far from or non-proximate to the client. 
Dhesi, in Par. 0057 teaches The proximity between merchants and the client may be determined by the fulfillment engine 20 based on, for example, a shared location (such as a city, neighborhood, zip code, campus, and/or geographic area), a calculated or estimated relative travel distance between the two (in meters or kilometers), a calculated or estimated relative travel time between the two, one or more physical distance thresholds, or any other appropriate measurement) (i.e. sub locality)... The fulfillment engine will confirm receipt of order information (i.e. selecting origin entity based on the shortlist)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify selection of an origin entity of Silverman in view of Susser to include filtering out merchants from an order based on proximity determined by a sub locality, as taught by Dhesi, in order to provide only merchants who are deemed to be too far from the client (Dhesi, Par. 0056) 

Claim 5: Silverman in view of Susser in view of Dhesi teaches The system of claim 1, Silverman further teaches wherein the at least one memory module operatively further stores instructions which, when executed by the one or more processors, causes the one or more processors to update the mapping data based on at least one of the historical data and the route data.  (Silverman, Par. 0055: machine learning model in combination with obtaining feedback (i.e. updating mapping data))

Claim 6: Silverman in view of Susser in view of Dhesi The system of claim 1, Silverman further teaches wherein the route data comprises at least one of distance data, traffic data, route quality data or route contingency data.  (Silverman Par. 0056: weather, environmental conditions, traffic)

Claim 7: Silverman in view of Susser in view of Dhesi The system of claim 1, Silverman further teaches wherein the mapping data is updated periodically, randomly or on-need basis. (Silverman, Par. 0055: machine learning model in combination with obtaining feedback (i.e. updating mapping data))

Claim 8: Silverman teaches A method, performed by a computing device, of selecting (Silverman, Par. 0023-0024: method performed by computing device to make deliveries) the method comprising: 

assigning values to characteristics included in mapping data between the probable origin entities and the destination entity, wherein the assigned values reflect weightage pertaining to an ease of delivering an item from each of the probable origin entities's addresses to the destination entity's address, in which the assigned values to the 3characteristics are included in the mapping data, (Silverman, Par. 0050, 0055-0056, and 0059) and multiple mappings between the respective probable origin entities' addresses and the destination entity's address are included in the mapping data (Silverman, Par. 0053: possible walking routes)

Silverman, in Par. 0050, teaches that the ECD component utilizes information to minimize the amount of time or effort expended in delivery. (i.e. ease of delivering an item). Silverman, in Par. 0055-0056, teaches that the ECD component uses ruled based logic to determine values for ECB parameters using averages or weighted averages. ECB parameters are based on the historical data and route characteristics. Silverman, in par. 0059, teaches values correspond to ranges of time for the deliverer to traverse the route.

comparing the mapping data between the destination address of the destination entity and the origin address (Silverman, Par. 0053: possible walking routes) and 
selecting (Silverman, Par. 0143-0146)

	Silverman, in par. 0143-0146, teaches the a deliverer or type of transport can be selected based on the ECD determining values for ease of delivery.

While Silverman teaches a plurality of supplier locations, it does not explicitly teach but Susser teaches:
selecting an origin entity from which to deliver one or more items to a destination entity from a plurality of origin entities; (Susser, Par. 0037 and 0047)
... probable origin entities; (Susser, Par. 0037 and 0047)
selecting at least one origin entity from the list of probable origin entities... (Susser, Par. 0037 and 0047)

	Susser, in Par. 0037 and 0047, teaches selecting a fulfillment center from a plurality of fulfillment centers based on various criteria. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of selecting a fulfillment center of Susser for the selecting of a driver or transport based on ECD values of ease of delivery of Silverman. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

	The combination does not explicitly teach but Dhesi teaches:
responsive to receiving an order to deliver the one or more items to the destination entity, shortlisting a list of probable origin entities from the plurality of origin entities based on a distance between the probable origin entities and the destination entity; (Dhesi, Par. 0056-0057)

	Dhesi, in par. 0056, teaches In an embodiment where the service provider is a catering service provider and the client has requested the delivery of one or more meals, (i.e. responsive to an order) the fulfillment server 20 may focus solely on merchants proximate to the client to ensure that the meal is prepared and delivered in a relatively quick timeframe required by the meal, filtering out, discarding, and/or otherwise disfavoring merchants (i.e. shortlist) from fulfillment of an order where they are at a location deemed to be too far from or non-proximate to the client. 
Dhesi, in Par. 0057 teaches The proximity between merchants and the client may be determined by the fulfillment engine 20 based on, for example, a shared location (such as a city, neighborhood, zip code, campus, and/or geographic area), a calculated or estimated relative travel distance between the two (in meters or kilometers), a calculated or estimated relative travel time between the two, one or more physical distance thresholds, or any other appropriate measurement) (i.e. based on the distance)... The fulfillment engine will confirm receipt of order information (i.e. selecting origin entity based on the shortlist)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify selection of an origin entity of Silverman in view of Susser to include filtering out merchants from an order based on proximity determined by a sub locality, as taught by Dhesi, in order to provide only merchants who are deemed to be too far from the client (Dhesi, Par. 0056) 

Claim 9: Silverman in view of Susser in view of Dhesi The system of claim 6, Silverman further teaches wherein the route quality data includes a quality of roads between the origin addresses to the destination addresses and weather permissibility.  (Silverman, Par. 0056: weather; Par. 0053 and 0084: hills or steps and the severity of the grade of the road (e.g. incline )(i.e. quality of the road))

Claim 10: Silverman in view of Susser in view of Dhesi The system of claim 6, Silverman further teaches wherein the route contingency data includes diversions or blockades between the origin addresses to the destination addresses. (Silverman, Par. 0048: Impediments or barriers)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISMAIL A MANEJWALA/Examiner, Art Unit 3628

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628